Citation Nr: 1131350	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for stomach cancer, to include as a result of exposure to herbicides, for accrued benefit purposes.

3.  Entitlement to service connection for esophageal cancer, to include as a result of exposure to herbicides, for accrued benefit purposes.

4.  Entitlement to service connection for liver cancer, to include as a result of exposure to herbicides, for accrued benefit purposes.

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD), for accrued benefit purposes.

6.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes, for accrued benefit purposes.

7.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound, for accrued benefit purposes.

8.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1974.  He died in April 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2007, the appellant testified at a video conference hearing at the RO in Huntington, West Virginia, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

In September 2007, this matter was remanded by the Board for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's claims must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claims so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310, VCAA notice must include 1) a statement of the conditions (if any) for which the Veteran was service- connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA must provide notice that informs the claimant of how to substantiate the assertion advanced, taking into account the evidence submitted in connection with the application.  Id. at 353.  

The Board notes that the appellant was issued a notice letter in July 2005; however, such letter did not contain all of the notification as required by Hupp.  As such, upon remand, the appellant should be issued a fully VCAA-compliant notice with respect to her claim for DIC benefits based on service connection for the cause of the Veteran's death.

In addition, the Board, in September 2007, requested that VA treatment records, dating from 1974 to April 2005, be obtained and associated with the Veteran's claims file.  In an October 2007 letter, the RO requested that the appellant inform VA of the location of the VA facility that treated the Veteran from 1974 to April 2005.  In a November 2007 statement, the appellant stated that the Veteran had started treatment with the VA in 1974 with the Chillicothe VA, and also had treatment later at the Portsmouth outpatient clinic.  In December 2004, the Veteran went to the Cincinnati VA Medical Center, and was referred to OSU.  While a review of the record indicates that other requested development was accomplished, it does not appear that the RO requested the VA records, and no additional VA records of the Veteran's treatment were associated with the claims file after the September 2007 Board remand.

Therefore, upon remand, the Veteran's identified VA treatment records should be requested and associated with the claims file.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, the Board notes that the service connection for cause of death issue is inextricably intertwined with the issues of service connection, special monthly compensation, and TDIU, for the purpose of accrued benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA-compliant notice that informs her of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Specifically, the notice should include a list of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as required by Hupp, supra.

2.  Obtain all outstanding VA treatment records for the Veteran through April 2005, including  records of the Veteran's treatment with the Chillicothe VA, dated since 1974, treatment at the Portsmouth outpatient clinic, dated since service, and treatment at the Cincinnati VA Medical Center, dated from December 2004.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Readjudicate the appellant's claims.  If any claim remains denied, issue a supplemental statement of the case, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


